Court of Appeals
of the State of Georgia

                                                              ATLANTA, February 04, 2015

The Court of Appeals hereby passes the following order

A15I0107. INTERNATIONAL MANAGEMENT SERVICES COMPANY v.
    WORLDWIDE DEDICATED SERVICES, INC..


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

12C04665




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, February 04, 2015.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.